                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

TRACY D. WRIGHT                                                              PLAINTIFF

V.                            CASE NO. 5:19-CV-05016

BELLA VISTA POLICE DEPARTMENT;
OFFICER JEREMIAH MORRIS; and
OFFICER ANTHONY KING                                                     DEFENDANTS

                        MEMORANDUM OPINION AND ORDER

       In this civil rights action filed pursuant to 42 U.S.C. § 1983, Plaintiff Tracy D.

Wright 1 contends his constitutional rights were violated during an encounter with two

officers of the Bella Vista Police Department on November 10, 2018. Specifically, Wright

maintains that he was unlawfully detained while on the way to the restroom; he was

subjected to cruel and unusual punishment when he was made to wait to use the

restroom; and his privacy was invaded when he was required to urinate and defecate in

full view of the Defendant officers.     The Defendants are the Bella Vista Police

Department and Officers Jeremiah Morris and Anthony King. Although the Bella Vista

Police Department is a named Defendant, a police department is not usually considered

a legal entity subject to suit under 1983. See, e.g., Ketchum v. City of W. Memphis, 974

F.2d 81, 82 (8th Cir. 1992). Defendants have been sued in both their individual and

official capacities.



1Wright is proceeding pro se. In his summary judgment response, Wright has requested
appointment of counsel. (Doc. 38 at 9). However, his summary judgment response is
articulate, well-reasoned, and supported by legal research. Accordingly, the Court
concludes that Wright is adequately representing himself, and his request for appointment
of counsel is DENIED.
                                           1
      The case is before the Court on Defendants’ Motion for Summary Judgment (Doc.

26). Wright responded (Docs. 38, 41, 42, 47), and Defendants filed a reply (Doc. 39).

The Motion is ready for decision.

                                    I. BACKGROUND

      According to Officer Morris’s incident report, his interaction with Wright occurred

as follows. On Saturday, November 10, 2018, at approximately 12:00 am, Officer Morris,

who was traveling southbound on U.S. Highway 71 in Bella Vista, Arkansas, observed a

silver Chrysler Town and Country travelling northbound with its emergency lights flashing.

The car was going 25 miles per hour in a 45 mile-per-hour zone. (Doc. 26-1 at 2).

Officer Morris initiated a traffic stop after he observed the vehicle weaving and abruptly

changing lanes. Id. The vehicle did not immediately stop. Id. The vehicle was being

driven by Alexandria McNeil, and Wright was seated in the back of the vehicle. Id. at 3.

      McNeil and Wright explained to Officer Morris that they were driving slowly

because the transmission on the car had gone out and only first gear was operable. Id.

McNeil stated that she did not stop immediately because she could not get the vehicle

into park. Id. Both McNeil and Wright had suspended driver’s licenses and were active

probationers with search waivers on file. Id. Officer Morris searched the vehicle but

found nothing illegal except a mostly empty bottle of vodka. Id. He noticed that the odor

of intoxicants was present, and he conducted pat-down searches of both McNeil and

Wright.

      McNeil was arrested for driving on a suspended driver’s license. (Doc. 26-1 at 3).

She was transported to the Bella Vista Police Department, cited for driving on a


                                            2
suspended license, and then released. Id. The vehicle was towed because Wright’s

driver’s license was also suspended, and the vehicle was deemed unsafe. Id. Wright

retrieved his belongings and was taken by Officer King to a nearby Casey’s General Store

(“Casey’s”). Officer Morris drove McNeil to join Wright at Casey’s after McNeil was

released. Id.

      At 2:45 a.m., Officer Morris was advised by dispatch that Wright had a possible

failure- to-appear warrant out of Springdale. (Doc. 26-1 at 4). Officers Morris and King

traveled to Casey’s to look for Wright. Id. Officer Morris reported that as they pulled up

to the store, Wright was watching them from the window. Wright stood up, put his hands

in his coat pockets, and started walking towards the restroom. Id.        In his affidavit,

Officer Morris states that Wright was not wearing his coat during the traffic stop. (Doc.

26-9 at 1). Officer Morris claims that he entered Casey’s and repeatedly instructed

Wright to stop and take his hands out of his pockets. Because of Wright’s “suspicious

demeanor,” Officer Morris worried that Wright “was hiding something illegal on his person

and planned to get rid of it in the bathroom.” Id. Wright told the officers that he needed

to urinate. (Doc. 26-1 at 4). Officer Morris took hold of one of Wright’s arms, told him

that he was being detained due to a possible warrant, and placed him in handcuffs. Id.

      Wright continued to complain that he had to urinate. Officer Morris was worried

Wright may have been putting drugs or weapons in his pockets and attempting to destroy

the evidence in the restroom. Id. Wright allowed his pockets to be searched, and after

that, Officer Morris allowed Wright to go to the restroom, but not alone. Both officers

went with him. Id.


                                            3
       The Court has been provided with Officer Morris’s dashcam video. (Doc. 26-3).

While the video only shows the front of the store (from the perspective of the dashboard

on Officer Morris’s cruiser), the audio comes from a microphone attached to Officer

Morris’s person.

       The restroom where Wright and the two officers entered was a multi-person, public

restroom with two or three urinals and two or three stalls. (Doc. 26-6 at 6). Officer

Morris took the handcuffs off Wright and told him to use the urinal. (Doc. 26-1 at 4).

Wright indicated that he also had to defecate and would need to sit down. Id. Officer

Morris wrote in his incident report that he held the stall door open “to verify [Wright] didn’t

take anything illegal out of his pants or body.” Id. In the audio from Officer Morris’s

dashcam, Officer Morris can be heard telling Wright that he could “shut the door” to the

stall but “not flush the toilet” because Officer Morris did not want Wright to be “flushing

some drugs.” (Doc. 26-3, at timestamp 2:43–2:53)

       In Officer Morris’s opinion, Wright sat on the toilet an unreasonable amount of time.

When he told Wright to get out of the stall, Wright argued and stated he had hemorrhoids.

(Doc. 26-1 at 4). Wright demonstrated this by wiping and showing Officer Morris the

toilet paper with blood on it. Id. Wright at some point started rubbing “vigorously on his

right leg inside his pants.” Id. According to Officer Morris, when he asked what Wright

was doing, Wright responded that he had a leg cramp and was trying to rub it out. Id.

When Wright stood up, Officer Morris looked in the toilet and observed “no urine or feces”

and only toilet paper and a napkin from the restaurant section of the store. Id. Officer

Morris claims that he told Wright that he did not want to be in the restroom with him any


                                              4
more than Wright wanted him there. (Doc. 26-9 at 2).

      While Wright was in the restroom, Springdale Police Department confirmed that

Wright was, indeed, wanted on a warrant for failure to appear. Wright was placed under

arrest in the restroom (Doc. 26-3, timestamp 7:42), taken to Officer King’s patrol car,

searched, and then transported to the Pleasant Grove Wal-Mart to meet with the

Springdale Police Department. Wright was released into their custody. 2

      According to Officer King’s affidavit, when he arrived at Casey’s, he observed

Wright sitting at a table near the front of the store looking out the window at them. (Doc.

26-8 at 1). As Officer King was parking, Wright stood up and began walking away from

the front of the store and toward the restroom. Id. Once the officers entered the store,

Officer King observed Wright’s hands in his pockets. Id. at 2. In Officer King’s opinion,

“[at] that point, Mr. Wright posed a safety risk because we did not know if he put anything

illegal or harmful in his pockets, and it ha[d] been well over an hour since we last had

contact with Mr. Wright.” Id. Officer King found it suspicious that Wright began walking

toward the restroom as soon as he saw the officers parking their vehicles. Id. Once

Wright was detained and frisked, he was allowed to use the restroom. Id. Officer King

remained standing in the open doorway to the restroom while Wright and Officer Morris

went inside. Id.

      Wright’s version of these same events is as follows.         Wright testified at his

deposition that if viewed from the outside looking into Casey’s, he and McNeil were sitting



2 Wright disputes that he was transported to the Pleasant Grove Walmart and was
released into the custody of the Springdale Police Department. (Doc. 47, p. 2). This
dispute of fact is not material to the issues before the Court on summary judgment.
                                               5
at a table to the left of the door. (Doc. 26-6 at 3). The restroom was located to the right

of the door. Id. They both looked up when police cars came “barreling in on both sides.”

Id. at 4. Wright testified that he was getting up to go to the restroom. and as he passed

the front door, the officers came in. Id. The officers told him to stop, and Wright admits

that he kept walking for five or six feet until Officer Morris grabbed his arm and stopped

him.   Id.   Wright told the officer that he needed “to go to the bathroom now.”         Id.

According to Wright, he “went to the bathroom standing up while they were holding me.”

Id. at 11. Wright testified that Officer Morris knew it and smelled it. Id. Wright indicated

that this was when the officers finally let him go to the restroom. Id.

       Wright testified that Officer King stood in the doorway to the restroom holding the

door open, while Officer Morris went into the restroom with Wright and kept the stall door

all the way open. Id. at 5-6. Although Wright did not see anyone walking by, he claims

there was a “direct path” allowing anyone to “see into the bathroom.”             Id. at 5.

According to Wright, the officers kept telling him to hurry up; and for this reason, Wright

showed Officer Morris paper with feces and blood on it. Id. at 7. Wright testified that

Officer Morris looked away and said to hurry up. Id. Wright indicated that he then had

to clean out his underwear and pants. Id. at 8-9. He testified that when he was rubbing

his pants leg, he did not have leg cramps but was simply cleaning his pants. Id. In

Wright’s estimation, he was only in the stall for about two minutes. Id. at 6. However,

the dashcam video indicates that Wright and the officers were in the restroom for

approximately seven minutes. (Doc. 26-3).

       Wright believes that the “police department is responsible for its officers.” (Doc.


                                             6
26-6 at 10). When he was asked if there was a City of Bella Vista policy or custom that

he contended was unconstitutional, Wright replied not that he was aware of one. Id.

                                 II. LEGAL STANDARD

       Summary judgment is appropriate if, after viewing the facts and all reasonable

inferences in the light most favorable to the nonmoving party, Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986), the record “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). A material fact is one “that might affect the outcome of

the suit under the governing law.” Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986).

“An issue of material fact is genuine if it has a real basis in the record,” Hartnagel v.

Norman, 953 F.2d 394, 395 (8th Cir. 1982), or “when a reasonable jury could return a

verdict for the nonmoving party on the question.” Woods v. DaimlerChrysler Corp., 409

F.3d 984, 990 (8th Cir. 2005) (citation and internal quotation marks omitted).

        “Once a party moving for summary judgment has made a sufficient showing, the

burden rests with the non-moving party to set forth specific facts, by affidavit or other

evidence, showing that a genuine issue of material fact exists.”          Nat’l. Bank of

Commerce v. Dow Chemical Co., 165 F.3d 602, 607 (8th Cir. 1999). The non-moving

party “must do more than simply show that there is some metaphysical doubt as to the

material facts.”   Matsushita, 475 U.S. at 586.    “They must show there is sufficient

evidence to support a jury verdict in their favor.” Nat’l. Bank, 165 F.3d at 607 (citing

Anderson, 477 U.S. at 249). “A case founded on speculation or suspicion is insufficient

to survive a motion for summary judgment.” Id. (citing Metge v. Baehler, 762 F.2d 621,


                                            7
625 (8th Cir. 1985)). “When opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury could believe it, a court

should not adopt that version of the facts for purposes of ruling on a motion for summary

judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).

                                      III. DISCUSSION

       Defendants maintain that they are entitled to summary judgment for the following

reasons: (1) Wright was lawfully detained while the officers waited for confirmation of

the warrant; (2) the Eighth Amendment claim should be dismissed because Wright was

not a prisoner; (3) the officers’ relatively non-intrusive invasion of Wright’s privacy was

objectively reasonable in light of the circumstances; (4) there is no legal basis for holding

the City of Bella Vista liable; and (5) if Wright’s constitutional rights were violated,

Defendants are entitled to qualified immunity.

                             A. Unlawful Detention Claim

       The facts surrounding Wright’s detention at Casey’s are for the most part

undisputed. For summary judgment purposes, where a dispute exists, the Court has

assumed that the facts provided by Wright are true. The first legal question for the Court

is whether Wright’s detention was unlawful.

       The Fourth Amendment to the United States Constitution protects against

unreasonable searches and seizures. “[T]he Fourth Amendment was meant to prevent

wholesale intrusions upon the personal security of our citizenry, whether these intrusions

be termed ‘arrests’ or ‘investigatory detentions.’”    Davis v. Mississippi, 394 U.S. 721,

726 (1968).    “[W]henever a police officer accosts an individual and restrains his freedom


                                              8
to walk away, he has ‘seized’ that person.” Terry v. Ohio, 392 U.S. 1, 16 (1968). The

“ultimate touchstone . . . is ‘reasonableness.’” Riley v. California, 573 U.S. 373, 381

(2014).

       Here, Wright was clearly detained. He was placed in handcuffs and at least

initially told he could not go to the restroom. The Supreme Court has held that “the police

could stop and briefly detain a person for investigative purposes if the officer has a

reasonable suspicion supported by articulable facts that criminal activity ‘may be afoot,’

even if the officer lacks probable cause.”   United States v. Sokolow, 490 U.S. 1, 7 (1989)

(citing Terry, 392 U.S. at 30). “The Fourth Amendment requires ‘some minimal level of

objective justification’ for making the stop.”   Immigration and Naturalization Serv. v.

Delgado, 466 U.S. 201, 217 (1984). It demands “specific and articulable facts which,

taken together with rational inferences from those facts,” Terry, 392 U.S. at 21, provide

the detaining officers with a “particularized and objective basis for suspecting legal

wrongdoing,” United States v. Arvizu, 534 U.S. 266, 273 (2002).

       Officers Morris and King had received information from the Arkansas Crime

Information Center that there was a possible outstanding warrant issued for Wright. The

Supreme Court has recognized that “[e]ffective law enforcement cannot be conducted

unless police officers can act on directions and information transmitted by one officer to

another.”   United States v. Hensley, 469 U.S. 221, 231 (1985).          In this case, the

information came from a criminal database provided by various law enforcement

agencies. Cf. Whiteley v. Warden, 401 U.S. 560, 568 (1971) (finding that arresting

officers were entitled to rely on a radio broadcast even though the bulletin ended up not


                                             9
being supported by probable cause). An officer’s objectively reasonable belief in the

existence of an outstanding warrant provides the reasonable suspicion necessary to

detain. See, e.g., Crenshaw v. City of Mount Vernon, 372 F. App’x 202, 206 (2d Cir.

2010) (“An officer’s reasonable belief in the existence of an outstanding warrant justifies

an investigatory stop of a person while the warrant’s existence is confirmed.”); United

States v. Daniels, 2014 WL 7781016, at *5 (N.D. Ga. Oct. 24, 2014) (holding that an

officer advised of a possible probation warrant had reasonable suspicion to detain an

individual).

       In this case, the investigative detention was brief. See Florida v. Royer, 460 U.S.

491, 500 (1983) (“[A]n investigative detention must be temporary and last no longer than

is necessary to effectuate the purpose of the stop.”). Less than three minutes elapsed

between the time Officer Morris entered Casey’s and told Wright he was being detained

and the time when all three men entered the restroom. (Doc. 26-3). During this time,

Wright was handcuffed and his pockets were searched.            While Wright was in the

restroom, his warrant was confirmed, and he was advised that he was under arrest.

Approximately eleven minutes elapsed between the officers entering Casey’s and exiting

the store with Wright in custody. See Doc. 26-3.

       In United States v. Martinez, 462 F.3d 903, 907 (8th Cir. 2006), the Eighth Circuit

discussed the use of handcuffs during an investigative detention. The Court explained:

       During an investigative stop, officers should use the least intrusive means
       of detention and investigation reasonably necessary to achieve the purpose
       of the detention. During a Terry stop, officers are authorized to take such
       steps as are reasonably necessary to protect their personal safety and to
       maintain the status quo during the stop. This court has previously held that
       the use of handcuffs can be a reasonable precaution during a Terry stop to

                                            10
       protect their safety and maintain the status quo.

Id.

       Here, when the officers first encountered Wright at Casey’s, Wright had been

outside the presence of law enforcement for more than an hour. He was wearing a coat

that officers believed he was not wearing an hour before, and he put his hands in his

pockets and began walking toward the restroom at around the time he observed the patrol

cars nearing the store. In addition, when Wright was initially asked to stop, he admits he

kept walking and did not halt until Officer Morris grabbed his arm. Finally, Casey’s was

open to the public and had members of the public inside at the same time that Wright’s

detention and arrest were taking place. Taking all of these facts together, the Court

concludes that the officers’ decision to place Wright in handcuffs “was a reasonable

response to the situation in order to protect the officers’ personal safety,” to protect the

public, and to “maintain the status quo.” Martinez, 462 F.3d at 907.

       There are no genuine issues of material fact as to whether the Fourth Amendment

was violated by the brief investigative detention here.       Defendants are entitled to

summary judgment on this claim.

                             B. Eighth Amendment Claim

       Wright maintains that the Defendants subjected him to cruel and unusual

punishment under the Eighth Amendment when they detained him on his way to the

restroom. The Eighth Amendment’s prohibition on cruel and unusual punishment by

state actors only applies “after the State has complied with the constitutional guarantees

traditionally associated with criminal prosecutions.” Ingraham v. Wright, 430 U.S. 651,


                                            11
671, n.40 (1977) (emphasis added). In other words, “the treatment a prisoner receives in

prison and the conditions under which he is confined are subject to scrutiny under the

Eighth Amendment.” Helling v. McKinney, 509 U.S. 25, 31 (1993) (emphasis added).

Wright’s complaints about his detention and arrest do not implicate the Eighth

Amendment and are instead properly analyzed under the Fourth and Fourteenth

Amendments.

                            C. Invasion of Privacy Claim

      Wright contends that his privacy was invaded, not by the pat-down search of his

person, but by the officers observing him while he was using the restroom. Wright

argues that he should have been allowed to use the restroom alone and believes his

Fourth and Fourteenth Amendment rights were violated.

                            1. Fourth Amendment Claim

      The Fourth Amendment protects against unreasonable searches and seizures by

government officials. Const. amend. IV. “The reasonableness of a search depends on

the totality of the circumstances, including the nature and purpose of the search and the

extent to which the search intrudes upon reasonable privacy expectations.” Grady v.

North Carolina, 575 U.S. 306, 310 (2015). As Defendants aptly note, the “broad search

condition—imposed for [Wright’s] prior criminal activity—‘significantly diminished

[Wright’s] reasonable expectation of privacy’ . . . and duly served the state’s legitimate

interests in preventing, detecting, and punishing additional criminal activity.”   United

States v. Rodriquez, 829 F.3d 960, 962 (8th Cir. 2016) (quoting United States v. Knights,

534 U.S. 112, 120-21 (2001)).


                                           12
       “To invoke the protection of the Fourth Amendment, one must establish a

legitimate expectation of privacy in the invaded place.” United States v. Hill, 393 F.3d

839, 841 (8th Cir. 2005) (citing Rakas v. Illinois, 439 U.S. 128, 143 (1978)). Therefore,

one issue to consider is whether Wright had a legitimate expectation of privacy in the

public restroom. In United States v. Hill, the Eighth Circuit considered an individual’s

expectation of privacy in a convenience store restroom and found that

       an expectation of privacy in commercial premises . . . is different from,
       and indeed less than, a similar expectation in an individual’s home. These
       cases recognize that regardless of one’s subjective expectation of privacy
       in a public restroom, society’s recognition of that expectation of privacy is
       limited by the physical design of the restroom, the location of the restroom,
       and the probability that one will be asked to surrender use of the restroom
       to others.

393 F.3d at 841.

        Even when an individual has entered a stall, there is no legitimate expectation of

privacy to the extent he may be seen by someone in the common area of the restroom.

See, e.g., United States v. White, 890 F.2d 1012 (8th Cir. 1989) (finding that an officer’s

observations made through gaps in stall did not violate the Fourth Amendment).

       Next, the Court finds that Wright’s expectation of privacy in using the public

restroom was further diminished by the fact that he was being searched and handcuffed

at the time he told officers he needed to use the restroom. Officers Morris and King

allowed him to use the restroom, but they decided to accompany him there, since he was

in their custody. Moreover, this particular restroom was open to the public, contained

multiple stalls and urinals, and had no lock on the outside door. According to Wright, he

entered a stall and Officer Morris held the stall door open, but Officer Morris did not enter


                                             13
the stall with Wright. Finally, Wright does not contend that any member of the public

actually observed him while he was in the restroom, since Officer King stood at the

restroom door and Officer Morris stood in front of the stall. Because the Court concludes

that police surveillance in this public restroom did not violate a recognized privacy interest,

Defendants are entitled to summary judgment on Wright’s Fourth Amendment claim for

invasion of privacy. In light of Wright’s lawful detention by police as they verified the

existence of an outstanding warrant, Wright did not have a legitimate expectation that he

would be permitted to use the public restroom in private, unaccompanied by the officers.

                           2. Fourteenth Amendment Claim

       The Supreme Court has recognized that “notions of substantive due process

contained within the Fourteenth Amendment safeguard individuals from unwarranted

governmental intrusions into their personal lives.”    Whalen v. Roe, 429 U.S. 589, 598 n.

23 (1977). “The protections of substantive due process have for the most part been

accorded to matters relating to marriage, family, procreation, and the right to bodily

integrity.” Albright v. Oliver, 510 U.S. 266, 272 (1994) (citing Planned Parenthood of

Southeastern Pa. v. Casey, 505 U.S. 833, 847-849 (1992)).

       The Supreme Court has also held that “[w]here a particular Amendment ‘provides

an explicit textual source of constitutional protection’ against a particular sort of

government behavior, ‘that Amendment, not the more generalized notion of “substantive

due process” must be the guide for analyzing these claims.’” Albright, 510 U.S. at 273

(quoting Graham v. Connor, 490 U.S. 386, 395 (1989)). In Albright, the Supreme Court

held that pretrial deprivations of liberty were covered by the Fourth Amendment and not


                                              14
the Fourteenth, “with its ‘scarce and open-ended guideposts.’” Id. at 275 (quoting Collins

v. Harker Heights, 503 U.S. 115, 125 (1992)).

       The reasoning of Albright applies to this case, as Wright was a detainee/arrestee

at all times relevant to his Complaint. As such, his claims are appropriately analyzed

under the Fourth Amendment rather than the substantive due process clause of the

Fourteenth Amendment. But even assuming the protections of substantive due process

extended to this situation, the claim would fail. To establish a substantive due process

violation, Wright must demonstrate not only that a fundamental right was involved but

also that that the police officers’ conduct shocks the conscience. Folkerts v. City of

Waverly, Iowa, 707 F.3d 975, 980 (8th Cir. 2013) (citing Akins v. Epperly, 588 F.3d 1178,

1183 (8th Cir. 2009)); see also Terrell v. Larson, 396 F.3d 975, 980-81 (8th Cir. 2005).

“Because the conscience-shocking standard is intended to limit substantive due process

liability, it is an issue of law for the judge, not a question of fact for the jury.” Terrell, 396

F.3d at 981.

       In Terrell v. Larson, the Eighth Circuit discussed the “level of culpability the § 1983

plaintiff must provide to establish that the defendant’s conduct may be conscience

shocking.” 396 F.3d at 978. The Court reasoned:

       Mere negligence is never sufficient. Proof of intent to harm is usually
       required, but in some cases, proof of deliberate indifference, an
       intermediate level of culpability, will satisfy this substantive due process
       threshold. The deliberate indifference standard is sensibly employed only
       when actual deliberation is practical. By contrast, the intent-to-harm
       standard most clearly applies in rapidly evolving, fluid, and dangerous
       situations which preclude the luxury of calm and reflective deliberation.




                                               15
Id. (citations and internal quotation marks omitted). 3

       The circumstances at issue in the case at bar do not demonstrate that Officers

Morris and King were deliberately indifferent to Wright’s constitutional rights.             As

discussed previously, the restroom at issue was public, the officers were detaining Wright

on a suspected warrant and were concerned that he was hiding contraband, and there

was a legitimate need to protect the public during Wright’s detention and arrest. Further,

the Court does not find that the officers’ conduct shocks the conscience. For all these

reasons, Defendants are entitled to summary judgment on the Fourteenth Amendment

invasion of privacy claim. 4

                         3. State Law Invasion of Privacy Claim

      Defendants read Wright’s Complaint as also asserting an invasion of privacy claim

under Arkansas law. To the extent Wright asserts such a claim, the Court declines to

retain supplemental jurisdiction over it. All claims within the original jurisdiction of the

court are being dismissed. See 28 U.S.C. § 1367(c)(3) (c) (“The district courts may

decline to exercise supplemental jurisdiction over a claim . . . if . . . the district court has

dismissed all claims over which it has original jurisdiction . . . .”).




3 For purposes of the discussion here, “deliberate indifference” requires a showing of
conduct that is “more than mere unreasonableness, namely conduct that is so knowingly
hostile or indifferent to a clearly establish constitutional right that it evidences a level of
‘criminal recklessness.’” Lund v. Hennepin Cnty., 427 F.3d 1123, 1127 (8th Cir. 2005)
(citation omitted).
4 There is no need for the Court to consider whether Defendants are entitled to qualified
immunity at this point because the Court has already held that no constitutional violation
occurred during Wright’s detention and arrest. See Branch v. Gorman, 742 F.3d 1069,
1072 (8th Cir. 2014).
                                           16
